DISSENTING OPINION.
VALLIANT, C. J.
I concur in all of the opinion of my learned brother Lamm in this case except in the result, and except also what is therein said in paragraph e on the subject of estoppel. Before we render judgment taking a man’s land from him and giving it to another on the ground of estoppel we should have some equities in the case strong enough to ride over and bear down the law. Estoppel is a doctrine of equity and should be applied only when equity demands it. The party to be estopped, must, knowingly, have acted in such a manner .as to mislead his adversary and his adversary must have placed reliance on the action and have acted as he would not otherwise have done. Ratification arises when a party knows that he is not bound by the contract that has been made in his name and is free to repudiate it if he will, but, on being informed that such contract has been made in his name and informed of the essential features of it, chooses to adopt it as his own.
*253As I have endeavored to point ont in my dissenting opinion in Hector v. Warren, post, p. 255, the evidence does not make ont a case for the application of either the doctrine of estoppel or that of ratification.
Bnt this case differs from that of Hector v. Warren in this, to-wit: Here the land in question is the land that was conveyed to the trustee to secure the debt of W. B. Stewart to Mann Brothers; the plaintiffs had joined in that conveyance, they knew that Mann Brothers held that deed of trust and they say in their brief: “They received the money in good faith, believing it was the. surplus over and above the amount of debt for which the land sold under the deed and supposed their interest in that had been sold and made no further claim to that land.” It seems that the land was never sold under the deed of trust, but under the partition decrees together with a considerable quantity of other land. The record shows that the court let the mortgagee come in as a party to the partition suit and subrogated him to the rights of the plaintiffs in the proceeds of the sale of the land covered by the deed of trust, and awarded to him the proceeds of the sale of that land. There was nothing in the original petition on which the order of publication was founded that gave notice that any such proceeding was contemplated. So far, therefore, as the land in this case is concerned there is no pretense that these plaintiffs got the proceeds. The parties managing the proceeding seem to have gone on the theory that the plaintiffs having mortgaged the land had no further interest in it, and they treated the mortgagee as the owner of the equity, without takiug the trouble to foreclose the mortgage. As the decree was rendered on default of appearance of the parties brought in by the publication, it is probable that the attention of the trial court was not especially drawn to this peculiar phase of the case, but however that may be it was an illegal *254proceeding and one of which these plaintiffs had not even constructive notice. The only interest of these plaintiffs that could have been sold at the partition sale was their equity of redemption, but the court put the mortgagee in their shoes and awarded to him the proceeds of the sale of that equity of redemption. A mortgagor’s interest in the mortgaged land may be sold under a decree in partition, but the purchaser at such sale would take the land subject to the mortgage. I do not now say'that, if a scheme to substitute the mortgagee for the mortgagor had all been set out in the original petition of which these plaintiffs by the order of publication are presumed to have had constructive notice, and they suffered it to go without complaint at the time, they could afterwards have complained of it, although I find no sanction for such a proceeding in the statutory proceeding for partition, but I do say it could not be injected into that suit without any notice, actual or constructive, to the parties whose interests were involved. If we give to this constructive notice full effect it was notice only that a suit in partition was filed wherein it was -proposed to sell their equity of redemption in the mortgaged land, that a sale, thereunder would carry to the purchaser their interest subject to the mortgage, and that the proceeds of the sale of their equity would go to them. But after the suit was filed and while it was pending, without any notice to them an entirely new feature was injected into it. "Whatever may be the fact with reference to the other land certain it' is these plaintiffs never received the proceeds of the sale of the land in suit in this case. In my opinion so much of the proceedings in the partition suit as admit the trustee in the Mann Brothers’ deed of trust to take the place of these plaintiffs and receive the proceeds of the sale of their equity of redemption is void. The judgment in this case ojight to be reversed.